     Case 2:19-cv-00608-JAM-CKD Document 21 Filed 05/12/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    NICKOLAS J. HOWLAND,                               No. 2:19-cv-0608 JAM CKD P
12                       Plaintiff,
13           v.                                          ORDER
14    CATALLI, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On March 10, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within fourteen days. (ECF No. 20.) Neither

23   party has filed objections to the findings and recommendations.

24          The court presumes that any findings of fact are correct. See Orand v. United States, 602

25   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.

26   See Britt v. Simi Valley Unified Sch. Dist., 708 F.2d 452, 454 (9th Cir. 1983). Having reviewed

27   the file, the court finds the findings and recommendations to be supported by the record and by

28   the magistrate judge’s analysis.
                                                         1
     Case 2:19-cv-00608-JAM-CKD Document 21 Filed 05/12/20 Page 2 of 2

 1            Accordingly, IT IS HEREBY ORDERED that:

 2            1. The findings and recommendations filed March 10, 2020 (ECF No. 20), are adopted in

 3   full;

 4            2. This action is dismissed without prejudice for failure to prosecute. See Fed. R. Civ. P.

 5   41(b).

 6
     DATED: May 11, 2020
 7
                                                    /s/ John A. Mendez____________             _____
 8

 9                                                  UNITED STATES DISTRICT COURT JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
